Citation Nr: 1234156	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-12 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to higher ratings for migraine headaches, rated as 10 percent disabling from February 21, 2007 and as 30 percent disabling from April 4, 2010.  

3.  Entitlement to higher ratings for hypertension, rated as noncompensable from February 21, 2007 and as 10 percent disabling from April 4, 2010.  

4.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, left knee.  

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome, right knee.  

6.  Entitlement to an initial compensable rating for residuals of excision, Haglund's deformity right calcaneus.  

7.  Entitlement to an initial compensable rating for residuals of a left medial calcaneal nerve resection.  

8.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2012, a hearing was held by videoconference with the undersigned.  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

The issue of entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran has insomnia, the manifestations of which are evaluated as part of his service-connected posttraumatic stress disorder (PTSD). 

2.  The Veteran does not have a sleep disorder that is separate and distinct from his service-connected PTSD.  

3.  Prior to April 4, 2010, the service-connected migraines did not approximate a disability resulting in characteristic prostrating attacks occurring on an average of once a month.  

4.  The service-connected migraines have not at any time approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  Prior to October 16, 2007, the service-connected hypertension did not result in diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more, nor did it require continuous medication for control.  

6.  As of October 16, 2007, the service-connected hypertension required continuous medication for control.  

7.  At no time during the course of the claim has the service-connected hypertension been manifested by diastolic pressure predominantly 110 or more or the systolic pressure predominantly 200 or more.  

8.  The service-connected left knee patellofemoral syndrome is manifested by pain and crepitus with a limitation of flexion to no less than 125 degrees, considering flare-ups.  There is full extension and no instability or other ratable impairment.  

9.  The service-connected right knee patellofemoral syndrome is manifested by pain and crepitus with a limitation of flexion to no less than 120 degrees, considering flare-ups.  There is full extension and no instability or other ratable impairment.  

10.  From the day after the Veteran left service through March 30, 2011, the residuals of excision, Haglund's deformity right calcaneus, resulted in moderate limitation of right ankle motion.  

11.  As of March 31, 2011, the residuals of excision, Haglund's deformity right calcaneus resulted in a severe limitation of right ankle motion.  

12.  The residuals of a left medial calcaneal nerve resection result in neurologic deficits that are mild and no more than mild.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, as a disability separate and distinct from the service-connected PTSD, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.14 (2011).  

2.  The criteria for a rating in excess of 10 percent for the service-connected migraines were not met prior to April 4, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Code 8100 (2011).  

3.  The criteria for a rating in excess of 30 percent for the service-connected migraines have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Code 8100 (2011).  

4.  The criteria for a compensable rating for the service-connected hypertension were not met prior to October 16, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.31, 4.104, Code 7101 (2011).  

5.  The criteria for a 10 percent rating, and no more, for the service-connected hypertension were met as of October 16, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.104, Code 7101 (2011).  

6.  The criteria for a rating in excess of 10 percent for the service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.104, Code 7101 (2011).  

7.  The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome, left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256 through 5263 (2011).  

8.  The criteria for an initial rating in excess of 10 percent for patellofemoral syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256 through 5263 (2011).  

9.  The criteria for a 10 percent rating, and no more, for residuals of excision, Haglund's deformity right calcaneus were met from February 21, 2007 through March 30, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5271 (2011).  

10.  The criteria for a 20 percent rating, and no more, for residuals of excision, Haglund's deformity right calcaneus were met from March 31, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5271 (2011).  

11.  The criteria for an initial 10 percent evaluation, and no more, for residuals of a left medial calcaneal nerve resection have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 4.124, 4.124a, Diagnostic Code 8724 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file and Virtual VA file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).   Consequently, the following discussion will be limited to the evidence the Board finds to be relevant.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board specifically finds that any evidence not discussed does not support the claims.   

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran's electronic VA records in the Virtual VA and CAPRI systems have been reviewed.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded a hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service-Connection for a Sleep Disorder

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

During the Veteran's April 2012 videoconference hearing, he testified that he had nightmares and woke up in the middle of the night constantly.  On such occasions, he would be drenched in sweat and have to take a shower.  He had to change his bed sheets two to four times a week because they were soaked.  He said that no one knew what it was related to and he did not remember any of his dreams.  He stated that the sleep problems went back to his time in service.  The possibility of symptoms from the service-connected posttraumatic stress disorder (PTSD) or sleep apnea was discussed.  The Veteran indicated that the problem had not been diagnosed.  

The Board notes that there is in fact competent opinions on point.  There is a medical opinion from some years back, shortly after the Veteran completed his active service.  On the May 2007 VA psychiatric examination, the Veteran reported insomnia began 8 to 9 months earlier and that he would awaken 2 to 3 times a night.  It occurred or began in conjunction with his discharge from service.  The examiner wrote that there was no organic disorder to account for the Veteran's insomnia and that it might be related to psychiatric issues, which the psychiatric examiner would have to address.  It was noted that the Veteran took no medication for it.  The examiner specified that there were no palatal abnormalities that would suggest sleep apnea.  The assessment was insomnia, secondary to inorganic causes, more than likely psychiatrically related.  The examiner further expressed the opinion that the insomnia would not interfere with the Veteran's work or activities of daily living.  

The report of the May 2007 VA mental examination shows the Veteran's PTSD symptoms were explored in detail.  These included re-experiencing stressors by daily unwanted and intrusive thoughts.  He had recurrent dreams and nightmares on the average of 3 to 4 nights per week.  They were associated with night sweating and restlessness.  He also had flashback with vivid details.  On mental status examination, it was noted that the Veteran had chronic insomnia with difficulty falling and staying asleep.  That was associated with recurrent dreams and nightmares of military content.  The diagnoses were PTSD and major depressive disorder secondary to PTSD.  

A few days later in May 2007, a doctor of social work noted that the Veteran's PTSD symptoms included insomnia.  

In February 2009, the Veteran told his VA primary care provider that he was sleeping fairly well.  In March 2009, it was reported that his sleep was "OK" with medication.  

A VA Behavioral Health note from October 2009 shows complaints of extreme difficulty sleeping.  

When seen at the VA mental health clinic, in October 2009, the Veteran reported having nightmares of combat trauma if he did not take his pills.  He reported getting about 5 hours of sleep a night and did not feel rested in the morning.  He had poor sleep since the last three months but reported sleep was a little better before that.  He reported difficulty falling and staying asleep, but mostly on staying asleep.  "I wake up and I just can't go back asleep."  He stated that his girlfriend reported that he snored but he did not believe he had difficulty breathing in his sleep.  He had never had a sleep study.  Diagnoses included bereavement, alcohol abuse, PTSD, agoraphobia, and insomnia.

A VA mental health outpatient note, dated in March 2010, shows the Veteran reported that he got about 6 hours of sleep a night and felt rested in the morning if he took his Ambien.  Without it he got 3 hours of sleep and did not feel rested.  He said he had poor sleep for the previous three months but sleep was a little better before that.  He reported difficulty falling and staying asleep, but mostly on staying asleep.  "I wake up and I just can't go back asleep."  He stated his girlfriend reported that he snored but he did not believe he had difficulty breathing in his sleep.  Diagnoses continued to include bereavement, alcohol abuse, PTSD, agoraphobia, and insomnia.

In May 2010, the Veteran left work after a flashback.  He was seen by VA mental health workers at that time.  The next comments about sleep were recorded in June 2010.  The Veteran reported having a nightmare last night and nightly for the recent past.  He discussed other PTSD symptoms.  He reported that he got about 4-5 hours of sleep a night and did not feel rested in the morning.  Without medication he got 3 hours of sleep and did not feel rested.  

On the March 2011 VA examination for PTSD, it was noted that the Veteran's symptoms included sleep impairment and nightmares.  He told of replaying events in his mind on a nightly basis, which was why he slept more during the day and was awake at night.  He reported nightmares 3 to 4 times a week woke him.  Sweating required him to change his bed sheets.  He stated that he tossed, turned, thrashed around, and screamed out in his sleep.  He said that while sleeping or trying to get to sleep, he would hear voices calling to him.  He reported that he had significant sleep difficulties since service.  He stated that he was prescribed medication for his PTSD symptom and sleep problems.  This report clearly addresses the Veteran's sleep problems as a significant symptom of his service-connected PTSD.  

A VA occupational therapy outpatient treatment note, dated in May 2011, shows the Veteran reported sleeping 3 to 6 hours a night.  He would awake sweating but did not recall his dreams.  He had no intrusive memories.  He was educated on sleep hygiene principles.  In June 2011, he said that he practiced 3 sleep hygiene principles.  "I try to incorporate the sleep hygiene principles into my daily routine.  I want to stop drinking alcohol before going to bed and exercise more during the day."  

When seen at the VA mental health clinic, in June 2011, the Veteran reported that chronic nightmares had improved on medication but he still awoke because of them, although he did not remember them.  He got 5 to 6 hours of restful sleep a night.  On mental status examination, he said his mood was tired and a little anxious.  His affect was tired, like he did not sleep well at night, and slightly anxious.  The diagnoses included insomnia.  Similar information was provided in the August 2011 note.  

VA clinical notes through February 2012 do not reflect further sleep complaints.  

It is a basic principal that the same disability manifestations cannot be compensated more than once, even though there are different diagnoses.  

The evaluation of the same disability under various diagnoses is to be avoided.  The evaluation of the same manifestations under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  

In this case, the medical evidence shows that the Veteran does indeed have insomnia and that it is part of his service-connected PTSD.  Therefore, a separate rating may not be assigned for the sleep disorder.  In reaching this conclusion, the Board particularly notes the May 2007 medical opinion to the effect that the Veteran did not have sleep apnea and that his insomnia was due to inorganic (that is not physical) causes.  The Veteran has not reported any competent medical evidence to the contrary.  

While the Veteran may feel that an additional rating should be assigned for his sleep symptoms, as a lay witness, he does not have the medical training and experience to diagnose a condition separate and apart from his service-connected psychiatric condition.  38 C.F.R. § 3.159(a) (2011).  The medical evidence on this matter provides the preponderance of the competent and credible evidence as to the nature of the disability and it shows that service-connection has already been established for these symptoms as part of the service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for a separate evaluation for a sleep disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized that the extent of the disability could change during the processing of the claim and that "staged" ratings might properly be assigned to reflect the extent of the disability at various stages of the claim.  

Migraine Headaches, rated as 10 Percent Disabling from February 21, 2007 and as 30 Percent Disabling from April 4, 2010.

Migraine will be rated as 50 percent disabling with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating will be assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating will be assigned with characteristic prostrating attacks averaging one in two months over the last several months.  Less frequent attacks will be noncompensable.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

On the May 2007 VA examination, the Veteran reported that 6 months earlier, he began having severe throbbing headaches of the left forehead radiating to his occiput.  He had severe sensitivity to light and needed to lie down in a dark room.  There was an associated feeling of nausea.  The headaches were described as "fairly" frequent, although he had not had one for two months.  The headaches could last 24 hours and be severely prostrating.  

A VA clinical record dated in October 2007 shows the Veteran reported that his headaches were worse and lasted longer.  No frequency was reported.  

The Veteran had a VA neurology consult for his migraines in November 2007.  He reported having headaches for about 1 year.  They began just before his discharge from the military.  He currently had at least one bad one per month and at least one ordinary one per week.  He could sense that he is about to get a headache: they could occur on either the left or right side and consisted of a pounding sensation associated with photophobia and nausea that could outlast the headache.  There was no change in vision, paresthesias or weakness.  The severity could be too great for him to drive.  They could occur any time of the day and last all day; noises also were noxious.  There was no family history of migraine or bad headaches.  Medication did not help.  The impression was migraine headaches.  

On neurology follow-up, in March 2008, the Veteran reported that he had at least one bad headache per month and at least one ordinary one per week.  They could occur at any time and lasted all day.  He could sense that he was about to get a headache.  They could occur on either the left or right side and consisted of a pounding sensation associated with photophobia and nausea that could outlast the headache.  There was no change in vision, paresthesias or weakness, although the severity could be too great for him to drive.  Medication did not help.  

When the Veteran was seen at the VA clinic in April 2009, he reported that he had earlier taken medication for a migraine.  

On the April 2010 VA examination, the Veteran reported that he had approximately two headaches per week, lasting several hours in duration, approximately once or twice a month, he would experience an incapacitating headache that would last 24 hours.  They were severe, throbbing, and associated with nausea, but not vomiting.  He was unable to function during the course of those headaches.  

When seen for follow-up in September 2010, the Veteran denied headaches.  However, headaches were reported on screening for traumatic brain injury in October 2010.  A VA primary care note, dated in December 2010, indicated that the Veteran denied headaches.  

There was a complaint of headaches in conjunction with an upper respiratory infection in August 2011.  Otherwise, the VA clinical notes show the Veteran was seen regularly through February 2012 and there were no reports of headaches.  

During his April 2012 videoconference hearing, the Veteran gave sworn testimony to the effect that he experienced incapacitating headaches two to three times per month.  He described severe throbbing headaches in the left forehead.  He experienced severe sensitivity to light and nausea.  They lasted 24 hours and were relieved by Motrin and lying in a dark, quiet room.  The Veteran also testified that it was hard to drive at night due to light sensitivity and he had to limit his driving to the daytime.  

Migraine will be rated as 50 percent disabling with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating will be assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating will be assigned with characteristic prostrating attacks averaging one in two months over the last several months.  Less frequent attacks will be noncompensable.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

The Board has considered the Veteran's testimony to the effect that he has two to three incapacitating headaches per month.  It is not required that each headache be medically documented.  However, it would be expected that a person who is suffering from frequent prostrating attacks would seek medical treatment for the problem.  That is especially true when the record clearly shows that the Veteran has been seeking and obtaining regular treatment for a variety of other problems.  Because the Veteran's behavior has not been consistent with his testimony, the Board finds that his report of two to three incapacitating headaches a month is not credible.  

The Board finds that the medical records in this case provide a credible and competent picture of the Veteran's migraines.  They provide the preponderance of evidence in this case.  They show that the service-connected migraines have not at any time resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Further, considering the "staged" rating principles of Fenderson, the records show that prior to April 4, 2010, the service-connected migraines did not result in characteristic prostrating attacks occurring on an average of once a month.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal for higher staged ratings for the service-connected migraine must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Hypertension, Rated as Noncompensable from February 21, 2007
 and as 10 Percent Disabling from April 4, 2010.

On VA examination in May 2007, the Veteran reported that high blood pressure had been noted in service, a year earlier.  He was not told to take medication but to rely on diet and exercise.  He had gone untreated since.  Blood pressures were 145/99 in the left arm and 171/85 in the right arm.  Other cardiovascular findings were within normal limits.  The assessment was untreated hypertension without evidence of end organ damage.  The examiner commented to the effect that it did not interfere with his work or daily activities.  

The virtual VA records show blood pressure readings of 139/84 in May 2007; 147/86, 144/92, and 133/87 in July 2007; 152/100 and 143/98 in August 2007; 146/90, 158/108, and 147/99 in September 2007.  

A VA clinical note dated October 16, 2007 shows a blood pressure of 160/96.  It was recommended that the Veteran begin medication for hypertension.  

Blood pressures were 141/93, in November 2007, and 138/96, in February 2008.  

In June 2008, the Veteran was seen for complaints of upper extremity paresthesias.  Blood pressure was 169/112.  His medication was adjusted for better control.  In September 2008, blood pressure was 152/99 and the Veteran's medication was again adjusted to improve control.  In January 2009, blood pressure was 166/102 and there was further adjustment of his medication regimen to obtain control.  In February 2009, blood pressure was 150/110 and another medication was added.  

Control was apparently achieved as blood pressure readings were 1110/64 and 114/65 in March 2009, 128/84 in April 2009, and 122/82 in June 2009.  Blood pressures were 128/84 and 120/86 in October 2009 and it was commented that the hypertension was well controlled.  

In January 2010, blood pressure was 120/80.  It was commented that blood pressure was well controlled and medications were renewed.  In April 2010, blood pressure was 120/84.  Again, it was commented that blood pressure was well controlled and medications were renewed.  In May 2010, blood pressure was 102/70.  Once more, it was commented that blood pressure was well controlled and medications were renewed.  In September 2010, blood pressure was 120/82 and medication was changed.  

In December 2010, blood pressures were 150/100 and 152/90, and additional medication was added.  Blood pressure was 120/80 in January 2011, 120/70 in June 2011, and 120/86 in November 2011.  It was commented that the blood pressure was well controlled on current medications.  

In December 2011, the Veteran was seen in the emergency room for a tick bite.  Blood pressure was 149/99.  The wound was opened and a foreign body removed.  

During his April 2012 Board videoconference hearing, the Veteran acknowledged that he was controlling his blood pressure with medication.   

Hypertensive vascular disease (essential arterial hypertension) will be rated as 10 percent disabling where the diastolic pressure is predominantly 100 or more; or where systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating will be assigned where the diastolic pressure is predominantly 110 or more or the systolic pressure is predominantly 200 or more.  The next higher rating, 40 percent, requires diastolic pressure which is predominantly 120 or more.  The highest rating assignable under this code is 60 percent which requires diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).  

In this case, the VA treatment records provide the best evidence as to the progress of the Veteran's service-connected hypertension.  Those records, as set forth above, do not show that prior to October 16, 2007, the service-connected hypertension resulted in diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more, or that it required continuous medication for control.  Thus, a 10 percent rating is not supported before October 16, 2007.  The records show that the hypertension increased in severity and required medication on October 16, 2007.  Thus, a 10 percent rating is warranted from that date.  

With consideration of the staged rating principles enunciated in Fenderson, the Board finds that at no time during the course of the claim has the service-connected hypertension been manifested by diastolic pressure predominantly 110 or more or the systolic pressure predominantly 200 or more.  Thus, at no time were the criteria for a rating in excess of 10 percent met.  

In conclusion, as discussed in detail above, the medical records provide the preponderance of the evidence in this case and show that an earlier staged rating of 10 percent is warranted as of October 16, 2007.  Otherwise, the preponderance of evidence is against is against the claims for increased ratings for hypertension, the benefit of the doubt doctrine is not applicable, and the appeal for higher staged ratings for the service-connected hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Initial Ratings in Excess of 10 Percent Each for Patellofemoral Syndromes of the Left and Right Knees

The Board has considered all applicable rating criteria.  There is no evidence of ankylosis of either knee ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

The VA clinical notes from 2007 to 2012 do not reflect any knee instability.  

On the April 2010 VA examination the Veteran complained of persistent pain in both knees.  The examiner specified that both knee joints were clinically stable.  Specifically, the drawer and McMurray signs were negative for both knee joints.  There was no laxity present in both knee joints.  

On the March 2011 examination of the Veteran's knees, he complained of constant pain, stiffness, and weakness.  The examiner stated that no instability was noted in the knees, bilaterally.  The examiner provided details.  Drawer and McMurray signs were negative.  He also specified that there was no subluxation.  

The medical reports provide a preponderance of evidence showing that the service-connected left and right knee disabilities do not involve subluxation or instability ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

A 20 percent rating may be assigned under Diagnostic Code 5258 for dislocation of the semilunar cartilage (or meniscus) with frequent episodes of locking, pain and effusion into the joint.  This is the only evaluation assignable under this rating code.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  A higher rating would require additional manifestations, ratable under other criteria.  

On the April 2010 VA examination, the Veteran stated that both knees did not lock with ambulation.  There was no swelling or tenderness in either knee joint.  On the March 2011 VA examination, the examiner reported that there was no locking, effusion, or dislocation.  Here, again, the medical reports provide the preponderance of evidence showing that the Veteran does not have dislocation of the semilunar cartilage (or meniscus) with frequent episodes of locking, pain and effusion into the joint ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).  

Similarly, the medical evidence establishes that there has not been removal of the semilunar cartilage ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).  

Limitation of flexion is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  These criteria provide a noncompensable rating where flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a maximum rating of 30 percent rating where flexion is limited to 15 degrees.  

As noted above, generally, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).  However, the intent of the rating schedule is to recognize painful motion with joint pathology as productive of disability.  It is the intention to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues or within the joint structures should be noted as points of contact that are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2011).  

VA must consider functional loss of a musculoskeletal disability separately from consideration under the diagnostic codes.  Functional loss may occur as a result of weakness, fatigability, incoordination, or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be seriously disabled.  

When the Veteran was examined by VA, in May 2007, the history of his knee problems was reviewed.  The knees were bothersome only when the weather was damp.  They were not worsened by strenuous weight bearing or running.  His gait was normal.  The knees demonstrated no laxity.  There was no history of buckling.  There was a painless range of motion from 0 degrees extension to 120 degrees flexion.  Repetition did not produce additional limitation by pain, fatigue, weakness or lack of endurance.  The diagnosis was bilateral patellofemoral pain syndrome.  

It must be noted that the flexion to 120 degrees does not approximate a limitation of flexion to 30 degrees required for a 20 percent rating under Diagnostic Code 5260.  

On the April 2010 VA examination of the Veteran's knees, he reported constant pain in both knees and said that each gave out once a month.  The knee conditions limited the Veteran's ability to stand or walk more than two hours.  They did not interfere with his work or activities of daily living.  Active and passive motion of both knees went from 0 to 130 degrees.  There was no pain on flexion of either knee.  The Veteran was tested for the "DeLuca" factors of 38 C.F.R. §§ 4.40, 4.45.  On repetition, there was no additional loss of function of both knee joints from pain, fatigue, weakness, or lack of endurance.  The Veteran described flare-ups and the examiner expressed the opinion that the functional limitation during flare-ups would be an additional 40 percent limitation of function.  The examiner further noted minimal deformity in the mid anterior portion of the left patella.  The deformity was not tender or painful.  There was mild crepitation on active and passive range of motion of both knee joints.  There was a normal gait.  The diagnoses were mild chronic right and left knee strains.  Both knees were clinically stable.  

The normal range of knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  The Veteran's limitation of motion to 130 degrees for each knee represents a loss of 10 degrees.  If that functional loss increased by 40 percent during flare-ups, there would be a loss of 14 degrees, rounded to 15 degrees, for a limitation of flexion to 125 degrees, for rating purposes.  This does not approximate the limitation of flexion to 30 degrees required for the next higher rating, 20 percent.  

The Veteran's knees were again examined by VA in March 2011.  He reported bilateral knee pain, stiffness and weakness.  He had difficulty standing or walking more than 20 minutes, as well as difficulty going up and down steps, climbing and squatting.  Flexion of both knees went from 0 to 130 degrees.  There was evidence of mild or minimal pain in both knees with flexion from 120 to 130 degrees.  Repetitive testing for the "DeLuca" factors did not elicit additional pain, fatigue, weakness, or lack of endurance in either knee.  There was no additional loss of function of the knees, bilaterally, throughout the examination.  The Veteran denied flare-ups.  There was no crepitus on palpation.  There was mild tenderness along the anterior aspect of both knees.  There was no swelling, redness, heat, or drainage.  There was minimal weakness and stiffness in both knees.  The diagnosis was bilateral patellofemoral syndrome with range of motion abnormality for both knees.  

Here, again, the March 2011 examination shows symptoms that are properly compensated at the current 10 percent evaluation but which do not approximate the limitation of flexion to 30 degrees required for the next higher evaluation.  

Limitation of extension (or straightening) is ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  These criteria provide a noncompensable rating where extension is limited to 5 degrees from the straight leg position; a 10 percent rating where extension is limited to 10 degrees; a 20 percent rating where extension is limited to 15 degrees; a 30 percent rating where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a maximum rating of 50 percent rating where extension is limited to 45 degrees from the straight leg position.  In this case, there is no evidence of a limitation of extension ratable under these criteria.  

On the April 2010 VA examination, the Veteran experienced mild pain on motion of both knees at the end of extension at 0 degrees.  This does not approximate the limitation of extension required for a compensable rating under these criteria.  Moreover, on the VA examinations before and afterwards, the May 2007 and March 2011 VA examinations, both knees had full extension to the 0 degree position, without pain.  Again, this does not approximate the limitation of extension required for a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  

The record does not reflect an impairment of the tibia or fibula ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011) or genu recurvatum ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2011).  

The record does not reflect arthritis ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  On the March 2011 VA examination, it was noted that the Veteran had X-ray studies of both knees in October 2007 and there was no evidence of arthritis in either knee.  

While the Veteran may feel that his service-connected knee disabilities warrant higher evaluations, the examinations show his knees were evaluated under the proper rating criteria.  The current 10 percent ratings for each knee appropriately compensate the pain, crepitus, limitation of motion, and other symptoms and functional impairment associated with his knee disabilities.  The medical findings by trained medical professionals provide a preponderance of evidence that establishes that the service-connected knee disabilities do not approximate any applicable criteria for higher ratings.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz .

An Initial Compensable Rating for Residuals of Excision,
 Haglund's Deformity Right Calcaneus

Haglund's deformity or disease is an abnormal prominence of the posterior superior lateral aspect of the os calcis.  STEDMAN'S MEDICAL DICTIONARY, 466, 515 (27th ed., 2000).  The os calcis or calcaneus is the largest of the tarsal bones.  It forms the heel and articulates with the cuboid anteriorly and the talus above.  STEDMAN'S MEDICAL DICTIONARY, 266 (27th ed., 2000).  Thus, we are dealing with disorders of the heel and ankle.  The service-connected disability does not involve the midfoot or disorders of the arch, such as flat foot, ratable under Diagnostic Codes 5276 through 5279.  (The examiners have specified that the Veteran does not have flat foot.)  Similarly, the claim does not involve the forefoot and toes with ratings under Diagnostic Codes 5280 through 5283.  

Rating under Diagnostic Code 5284 for other foot injuries will be considered.  Those criteria provide a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  A 40 percent rating may be assigned where there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  There is no compensable rating for slight or mild foot injury residuals.  38 C.F.R. § 4.31 (2011).  

Ankle impairment will also be considered.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).  In this case, there is no competent evidence of ankylosis of the ankle ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011).  Similarly, there is no evidence of ankylosis of the subastragalar or tarsal joint ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5272 (2011).  The service-connected disability does not involve impairment of the tibia or fibula ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  Neither is there any evidence that it involves an astragalectomy ratable under 38 C.F.R. § 4.71a, Diagnostic Code 5274 (2011).  

A limitation of ankle motion will be rated as 10 percent disabling where moderate and 20 percent disabling where marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  There is no compensable rating for a mild or slight limitation of ankle motion.  38 C.F.R. § 4.31 (2011).  

Ankle dorsiflexion (the front of the foot going up) has a normal range from 0 degrees to 20 degrees.  Ankle plantar flexion (the front of the foot going down) has a normal range from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).  

Malunion of the os calcis or astragalus with a moderate deformity will be rated as 10 percent disabling.  A marked deformity will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2011).  There is no compensable rating for a mild or slight deformity due to malunion of the os calcis or astragalus.  38 C.F.R. § 4.31 (2011).  In this case, a deformity of the os calcis or calcaneus was surgically treated in service and there is no post service evidence of deformity on clinical examination or X-ray studies.  Similarly, neither the clinical examinations nor the X-ray studies evidence a malunion.  Consequently, a compensable rating cannot be assigned under Diagnostic Code 5273.  

On VA orthopedic examination in May 2007, the Veteran gave a history of right heel surgery in service.  The right heel was said to be painful on weight bearing, jogging and hiking.  The Veteran reported no significant impact on his work or daily activities.  The foot looked entirely normal.  There was no flat foot.  The Veteran bore weight equally on both feet.  There was no squeeze tenderness.  The Achilles tendon was straight and there was no eversion at the ankle.  There was tenderness to pressure on the right distal Achilles tendon.  The right ankle dorsiflexed to 10 degrees and plantar flexed to 30 degrees.  On repetition, ankle motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The diagnosis was post surgery of the right heel.   

Since the normal range of ankle motion is from 20 degrees dorsiflexion to 45 degrees plantar flexion, the total range of normal ankle motion is 65 degrees.  See 38 U.S.C.A. § 4.71, Plate II (2011).  The restriction from 10 degrees dorsiflexion to 30 degrees, or a total range of 40 degrees represents a loss of more than a third of the range of motion and is considered a moderate restriction of ankle motion.  This warrants a 10 percent rating under Diagnostic Code 5271 or 5284.  Rating cannot be assigned under both codes because the rating code strictly forbids compensating the same manifestations twice under different rating criteria.  38 C.F.R. § 4.14 (2011).  Thus, the limitation of motion cannot be compensated twice.   

The Veteran had a VA Podiatry consultation in November 2007.  He complained of pain in the back of his right heel of several months duration.  He provided a history of two surgeries, one in the fall of 2006, and another in June of 2007.  It appeared that the surgery was to correct a Haglund's deformity of the right heel.  The Veteran was off work for six months after his last surgery and as soon as he went back his heel started to hurt again.  Neurovascular status was stable bilaterally.  Pain was noted on the posterior lateral aspect right heel with dorsiflexion of his right foot.  Pain was also noted with palpation of the posterior lateral aspect of the right heel.  An incision was noted on the posterior lateral aspect right heel.  There was no edema, erythema, or increase in temperature.  Dorsiflexion of the right ankle was limited to 2 degrees of motion with the knee extended and 10 degrees with the knee flexed.  The X-ray study of the right foot was normal.  The assessment was limited dorsiflexion right ankle, Achilles tendonitis, and status post heel surgery.  The Veteran was advised on shoe gear, stretching exercises, and medication.  This examination does not report any limitation of plantar flexion.  Overall, it describes a moderate right heel disability, for which a 10 percent rating under Diagnostic Code 5271 remains appropriate.  

On a VA podiatry outpatient consult, in December 2009, the Veteran presented for evaluation of a plantar wart.  He additionally stated that he had been having a lot of pain in both feet.  He reported pain on the bottom of his bilateral heels and arches especially in the morning.  He had had a right retrocalcaneal exostectomy twice in 2006 and 2007, with the same problem on the left to lesser degree.  The retrocalcaneal condition was not much problem at that time.  There was a wart on the bottom of right foot.  Objectively, dorsalis pedis and posterior tibial pulses were palpable bilaterally.  There was no edema.  There was normal distal cooling and positive pedal hair.  Neurological responses were grossly intact, bilaterally.  On the right plantar forefoot, just proximal to 3rd metatarsal head was a one centimeter lesion without skin lines.  There was pain to lateral compression.  A well healed vertical scar was lateral to the Achilles tendon.  There were no open lesions or infection.  The interspaces were clear.  There were no plantar hyperkeratotic lesions.  There was mild pain to palpation bilaterally of the plantar medial heels and medial band of plantar fascia, with the calcaneus perpendicular, and mild medial ankle bulge.  The forefoot showed valgus fully compensated and a cavus foot type.  There were mild limitations of plantar flexion with knee extended and slight limitation of dorsiflexion with knee flexion.  The assessment was verruca, plantar fasciitis, and pes cavus, equinus.  This report continues to describe a moderate disability ratable at 10 percent under Diagnostic Code 5271.  

On VA foot examination, in April 2010, the Veteran provided a history of right heel pain and two surgeries in service.  He reported persistent right heel pain.  He complained of right heel pain at rest, which he rated at 1 on a scale of 1 to 10.  He reported flare-ups with cold, damp weather, standing or walking more than two hours, running more than a quarter mile, climbing more than two flights of stairs or lifting more than 40 pounds.  He said that during flare-ups pain increased to level 5/10.  Rest, elevation and medication relieved the pain.  The examiner expressed the opinion that the Veteran had an additional 40 percent limitation of his daily activities during flare-ups.  He wore an orthotic on his right heel, which provided some help.  

Objectively, there was no deformity, angulation, shortening, malunion, nonunion, loose motion, or false joint in the right calcaneal bone.  There was no tenderness or drainage in the right heel.  There was no joint involvement from the heel condition.  The examiner did not report ankle motion.  It was noted that October 2007 X-ray studies showed a normal right heel.  The diagnosis was mild chronic right heel strain, residual of right calcaneal bone surgery.   

The VA podiatry clinic note for May 2010 shows the Veteran was seen for follow up evaluation of a plantar wart present since 2008.  He had stopped using acid on it a few weeks earlier because the skin was peeling excessively.  Since stopping the acid, the wart has become thicker.  It was noted that custom orthotics were dispensed in January 2010 for generalized foot pain due to high arches, and previous calcaneal surgery.  The Veteran stated that the orthotics helped when he wore them, but he had not remembered to wear them in a long time.  He did have them.  It was noted that he had a right retrocalcaneal exostectomy twice, in 2006 and 2007, and had the same problem on left to lesser degree.  Objectively, dorsalis pedis and posterior tibial pulses were palpable bilaterally.  There was no edema.  Distal cooling was normal.  Pedal hair was present.  Neurological responses were grossly intact, bilaterally.  The right plantar forefoot, just proximal to 3rd metatarsal head had a one centimeter lesion.  There were no skin lines, no pain to lateral compression, and no pinpoint bleeding.  Pedal skin had increased moisture.  There was a well healed vertical scar lateral to the Achilles tendon.  There were no open lesions or infection.  The interspaces were clear.  There were no plantar hyperkeratotic lesions.  There was mild pain to palpation bilaterally over the plantar medial heels and medial band of plantar fascia.  The calcaneus was perpendicular.  There was a mild medial ankle bulge.  The forefoot had valgus fully compensated and a cavus foot type.  There was mild limitation of plantarflexion with knee extended, slight limitation of dorsiflexion with knee flexion.  The assessment was verruca, hyperhidrosis, plantar fasciitis, and pes cavus, equinus.  There were similar findings and diagnoses in August 2010.  

A verruca (wart) was excised from the plantar aspect of the Veteran's right foot in October 2010.  The reports do not reflect any involvement of the service-connected heel disability.  

The Veteran had a VA examination of his feet in March 2011.  He complained of moderate to severe pain in his right foot with rest, standing or walking.  He also complained of weakness and fatigability.  He said that three surgeries had not provided any improvement.  He used orthotics.  The range of right foot motion went to 10 degrees dorsiflexion and 30 degrees plantar flexion.  Inversion was 35 degrees and eversion was 25 degrees.  The examiner noted evidence of mild to minimal pain of the right foot with dorsiflexion from 0 to 10 degrees and plantar flexion from 20 to 30 degrees.  Repetitive use did not elicit any additional pain, fatigue, weakness or lack of endurance.  There was no edema, weakness or instability of the feet.  There was mild tenderness along the proximal two-thirds of the plantar aspect of the right foot.  There was moderate callus formation along the plantar aspect of the right first metatarsal.  It was commented that moderate callus formation along with an unusual pattern of shoe wear on the right suggested abnormal weight bearing.  The diagnosis was right foot strain with range of motion abnormality of right foot status post residuals of right foot surgery.  

During his April 2012 Board videoconference hearing, the Veteran testified that the condition caused pain to shoot up his leg and spine if he stretched too far or twisted it wrong.  It limited ankle motion and he could not jump as he used to.  It decreased his flexibility so that he could no longer touch his toes.  It caused pain and fatigue more than weakness.  

The surgical residuals include a scar.  The medical records and examination reports show that the scar is well-healed, not tender or painful, and stable.  It is not symptomatic and does not meet any applicable criteria for an additional compensable rating.  38 C.F.R. § 4.118 (2011).  

As noted above, the initial VA examination in May 2007 disclosed a moderate limitation of right foot motion for which a 10 percent rating is warranted.  The subsequent VA records and the April 2010 examination report indicate a continuance of the moderate impairment.  Then, on March 31, 2011, a VA examination showed that pain limited dorsiflexion beginning at the 0 degree position and pain limited plantar flexion at 20 degrees.  In other words, the painless range of motion was limited to 20 degrees compared to a normal range of 65 degrees.  That is a loss of over two-thirds of the normal painless range of motion.  This is a severe limitation of motion.  This conclusion is supported by the other objective findings and the evidence of abnormal weight bearing.  Thus, a 20 percent rating is warranted from March 31, 2011.  In reaching this conclusion, the Veteran has been afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The Board has also considered the issues raised by the Court in Fenderson in determining that staged ratings should be assigned.  

An Initial Compensable Rating for Residuals of
 a Left Medial Calcaneal Nerve Resection

The report of the May 2007 VA examination shows the Veteran gave a history of left heel trauma in service followed by heel pain that was treated in service by excision of the left medial calcaneal nerve.  There was no longer any left heel pain.  The Veteran reported no significant impact on his work or daily activities.  The foot looked entirely normal.  There was no flat foot.  The Veteran bore weight equally on both feet.  There was no squeeze tenderness.  The Achilles tendon was straight and there was no eversion at the ankle.  There was tenderness to pressure on the right distal Achilles tendon.  The left ankle dorsiflexed to 20 degrees and plantar flexed to 45 degrees.  On repetition, ankle motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The diagnosis was post surgery of the left heel.   

The VA clinical records do not reflect any left heel symptomatology.  

The report of the April 2010 VA examination shows the Veteran described numbness in the medial aspect of the ankle of the left foot and pain on prolonged walking.  Examination revealed a dense area of loss of sensation approximately 3 inches by 3 inches in a circular manner on the medial aspect of the lateral calcaneus, at the base of the foot on its medial aspect.  No atrophy or weakness was noted.  The diagnosis was medial calcaneal nerve neuropathy secondary to injury in service.  The examining physician expressed the opinion that it was sensory neuropathy.  

The Veteran had a VA nerve examination in March 2011.  The claims folder was available and reviewed.  The Veteran reported that he sustained a left heel injury in a parachute jump.  He had nerve irritation and pain.  This was treated in service by resection of the nerve involved.  Since then, he had not had any recurrence of the pain.  He did have decreased sensation to light touch in the area around the surgical scar but no other functional consequence.  He had no weakness in any of the muscles of the left foot.  

Physical examination disclosed a very fine 1 inch vertical, linear, surgical scar over the medial calcaneus.  The scar itself was not tender or painful on examination.  There was no evidence of skin breakdown.  It was superficial and not attached to underlying tissue.  The scar was without any sign of inflammation, edema, or keloid formation.  There was no limitation of motion or other limitation of function caused by the nontender scar.  Surrounding the scar was an area roughly 2 inches vertical by 11/2 inches wide, in which there was an absence of sensation to light touch.  This was over the medial aspect of the left calcaneus.  There was no atrophy or weakness.  The diagnosis was medial calcaneal nerve sensory neuropathy, mild.  The examiner commented that it did not affect the Veteran's activities of daily living.  His gait was normal.  

In April 2012, at his Board videoconference hearing, the Veteran testified of injury and surgery in service.  He stated that he had no feeling whatsoever in the area, because they took the nerve out.  He had to be careful not to hurt it because there was no feeling there.   

There is no diagnostic code specifically for the medial calcaneal nerve.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).   

Initially, the Board notes that there is a surgical scar.  However, it is asymptomatic, as a surgical scar should be.  The most recent examination showed that it was not tender or painful.  There was no skin breakdown.  It was superficial and not attached to underlying tissue.  The scar did not have inflammation, edema, or keloid formation.  It did not limit motion or other functions.  Thus, the scar itself does not meet any applicable criteria for a compensable rating.  38 C.F.R. § 4.118 (2011).  

The disability is currently rated by analogy to Diagnostic Code 5284 and assigned a noncompensable evaluation.  That is appropriate because Diagnostic Code 5284 is for other foot injuries and these are foot injury residuals.  However, these criteria do not provide a compensable rating for slight or mild injury residuals.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).  A compensable, 10 percent rating requires that the impairment at least approximate a moderate disability.  In this case, with only sensory deficits to light touch and no other objective findings of impairment of function, the condition is clearly no more than mild.  The findings on the three VA examinations support the March 2011 physician's opinion that the Veteran's medial calcaneal nerve sensory neuropathy is mild.  Because there is a competent medical opinion that the condition is mild and that opinion is supported by three examinations, the Board finds the preponderance of evidence is against a compensable rating under Diagnostic Code 5284.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and a compensable rating under Diagnostic Code 5284 must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the possibility of rating the impairment based on neurologic findings.  Again, we have the medical opinion that the condition is mild and this is supported by repeated examinations showing on sensory deficits to light touch in a very limited area.  The medial calcaneal nerve is a branch of the tibial nerve.  GRAY'S ANATOMY 1504, 1544 (39th ed., 2005).  Complete paralysis of the tibial nerve with plantar flexion lost, frank adduction of the foot impossible, flexion and separation of the toes abolished, no muscle in the sole can move, in lesions of the nerve high in the popliteal fossa, plantar flexion of the foot is lost, the disability will be rated as 40 percent disabling.  Incomplete paralysis will be rated as 30 percent disabling where severe, 20 percent disabling where moderate, and 10 percent disabling were mild.  Neuritis and Neuralgia will be rated on the same basis,  38 C.F.R. § 4.124a, Diagnostic Codes 8524, 8624, and 8724 (2011).  

In as much as the examiners have consistently characterized the disability as mild and that is supported by their objective findings of minimal sensory deficits, it appears that the preponderance of evidence supports a rating of 10 percent for a mild neuralgia of the tibial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8724 (2011).  Since the objective findings are wholly sensory and do not involve impairment of motor control or significant loss of foot function, the impairment is no more than mild and does not warrant a higher rating.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a.  

The Board has considered the issues raised by the Court in Fenderson whether staged ratings should be assigned.  We conclude that the residuals of a left medial calcaneal nerve resection have not significantly changed and uniform rating is appropriate in this case.  At no time has the condition met any applicable criteria for a rating in excess of 10 percent.  




Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for each of the service-connected disabilities evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that any of these service-connected disabilities has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a sleep disorder, as a disability separate and distinct from the service-connected PTSD, is denied.  

A rating in excess of 10 percent for migraine headaches, prior to April 4, 2010, is denied.  

A rating in excess of 30 percent for migraine headaches is denied.  

A compensable rating for hypertension prior to October 16, 2007 is denied.  

A 10 percent rating for hypertension is granted, effective October 16, 2007.  

A rating in excess of 10 percent for hypertension is denied.  

An initial rating in excess of 10 percent for patellofemoral syndrome, left knee is denied.  

An initial rating in excess of 10 percent for patellofemoral syndrome, right knee denied.  

An initial 10 percent rating for residuals of excision, Haglund's deformity right calcaneus is granted from the day after the Veteran left active service through March 30, 2011.  

A 20 percent rating is granted for residuals of excision, Haglund's deformity right calcaneus effective March 31, 2011.  

An initial 10 percent rating for residuals of a left medial calcaneal nerve resection is granted.  

All grants herein are subject to the laws and regulations governing the payment of monetary awards.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence pertaining to the increased rating claim in this case shows that the service-connected disabilities are currently assigned a combined rating of 90 percent and the Veteran has not been employed since a PTSD flashback episode in 2010.  During his April 2012 videoconference hearing he testified that he was not working.  In light of the allowances contained in this decision, the agency of original jurisdiction should consider the possibility of assigning a TDIU rating.  

Accordingly, the case is REMANDED for the following action:

After providing the Veteran with any necessary due process notification and assistance, the agency of original jurisdiction (AOJ) should adjudicate the Veteran's entitlement to TDIU.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


